      Case 4:16-cv-00624-DPM Document 185 Filed 04/29/20 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

BRIAN WHITLEY, Individually and
on Behalf of All Others Similarly Situated                   PLAINTIFF

v.                        No. 4:16-cv-624-DPM

BAPTIST HEALTH; BAPTIST HEALTH
HOSPITALS; DIAMOND RISK
INSURANCE LLC; CONTINENTAL
CASUALTY COMPANY; ADMIRAL
INSURANCE COMPANY; ADMIRAL
INDEMNITY COMPANY; IRONSHORE
INDEMNITY, INC.; and IRONSHORE
SPECIALTY INSURANCE COMPANY                              DEFENDANTS

                                   ORDER
     Pursuant to General Order 54, the Court authorizes Ryan Scott,
Sach Oliver, Jeff Leonard, and Don Campbell to bring a cell phone,
laptop computer, or personal digital assistant into the Richard
Sheppard Arnold United States Courthouse in Little Rock on 8 May
2020 for a hearing in this case.
     The following rules apply to this access:
     $     The devices mentioned may not be used to record,
           photograph, or film anyone or anything inside the
           courthouse.

     $     Cell phones and PDAs must be turned off and put away
      Case 4:16-cv-00624-DPM Document 185 Filed 04/29/20 Page 2 of 3




          when in the courtroom.

     $    Wireless internet components of all electronic devices must
          be deactivated when in the courtroom.

     $    Only counsel, and support staff at counsel table, may use
          laptops in the courtroom.

     $    Before persons with electronic devices are granted entry into
          the courthouse, all devices must be examined by the United
          States Marshals Service or Court Security Personnel. This
          examination includes, but is not limited to, placing the
          device through the electronic screening machines and
          requiring the person possessing the device to turn the power
          to the device off and on.

     $    The United States Marshals Service may further restrict
          electronic devices from entering the building if a threat so
          requires.

     A violation of these rules may result in seizure of the electronic
devices, withdrawal of the privilege to bring an electronic device into
the courthouse, or other sanctions. A violation of the prohibition on
recording, photographing, or filming anyone or anything inside the
courthouse may be punished as contempt of court.




                                   -2-
Case 4:16-cv-00624-DPM Document 185 Filed 04/29/20 Page 3 of 3




So Ordered.

                            ________________________
                            D.P. Marshall Jr.
                            United States District Judge

                            29 April 2020




                             -3-
